



EXHIBIT 10.01




KMG AMERICA CORPORATION


2004 EQUITY INCENTIVE PLAN


AS AMENDED APRIL 18, 2006















--------------------------------------------------------------------------------



Section Page   ARTICLE I   DEFINITIONS   1     1.01.   Acquiring Person  1  
1.02.   Affiliate  1   1.03.   Agreement  1   1.04.   Award  1   1.05.   Board 
1   1.06.   Cause  1   1.07.   Change in Control  2   1.08.   Code  2   1.09.  
Committee  3   1.10.   Common Stock  3   1.11.   Company  3   1.12.   Continuing
Director  3   1.13.   Control Change Date  3   1.14.   Corresponding SAR  3  
1.15.   Disability  3   1.16.   Exchange Act  4   1.17.   Fair Market Value  4  
1.18.   Good Reason  4   1.19.   Incentive Award  5   1.20.   Initial Value  5  
1.21.   Named Executive Officer  5   1.22.   Option  5   1.23.   Participant  5
  1.24.   Performance Shares  5   1.25.   Person  5   1.26.   Plan  6   1.27.  
Related Entity  6   1.28.   SAR  6   1.29.   Stock Award  6   1.30.   Ten
Percent Shareholder  6     ARTICLE II   PURPOSES  7     ARTICLE III  
ADMINISTRATION  8     ARTICLE IV   ELIGIBILITY  10     ARTICLE V   COMMON STOCK
SUBJECT TO PLAN  11   5.01.   Common Stock Issued  11   5.02.   Aggregate Limit 
11  



-i-

--------------------------------------------------------------------------------


Section Page   5.03.   Individual Limit   11   5.04.   Reallocation of Shares 
11     ARTICLE VI   OPTIONS  12     6.01.   Grant  12   6.02.   Option Price  12
  6.03.   Maximum Option Period  12   6.04.   Nontransferability  12   6.05.  
Transferable Options  12   6.06.   Exercise  13   6.07.   Payment  13   6.08.  
Employee Status  14   6.09.   Change in Control  14   6.10.   Stockholder
Rights  14   6.11.   Disposition of Shares  15   6.12.   No Liability of
Company  15     ARTICLE VII   SARS  16     7.01.   Grant  16   7.02.   Maximum
SAR Period  16   7.03.   Nontransferability  16   7.04.   Transferable SARs  16
  7.05.   Exercise  17   7.06.   Change in Control  17   7.07.   Employee
Status  18   7.08.   Settlement  18   7.09.   Stockholder Rights  18     ARTICLE
VIII   STOCK AWARDS  19     8.01.   Award  19   8.02.   Vesting  19   8.03.  
Performance Objectives  19   8.04.   Employee Status  20   8.05.   Change in
Control  20   8.06.   Stockholder Rights  20     ARTICLE IX   PERFORMANCE SHARE
AWARDS  22     9.01.   Grant  22   9.02.   Earning the Award  22   9.03.  
Maximum Performance Share Award Period  23   9.04.   Payment  23   9.05.  
Stockholder Rights  23   9.06.   Nontransferability  23  


-ii-

--------------------------------------------------------------------------------


Section Page   9.07.   Transferable Performance Shares   23   9.08.   Employee
Status  23   9.09.   Change in Control  24     ARTICLE X   INCENTIVE AWARDS  25
    10.01.   Grant  25   10.02.   Terms and Conditions  25   10.03.   Maximum
Incentive Award Period  26   10.04.   Nontransferability  26   10.05.  
Transferable Incentive Awards  26   10.06.   Employee Status  26   10.07.  
Change in Control  26   10.08.   Stockholder Rights  27     ARTICLE XI  
ADJUSTMENT UPON CHANGE IN COMMON STOCK  28     ARTICLE XII   COMPLIANCE WITH LAW
AND APPROVAL OF REGULATORY BODIES  29     12.01.   Compliance  29   12.02.  
Postponement of Exercise or Payment  29   12.03.   Forfeiture of Payment  30    
ARTICLE XIII   GENERAL PROVISIONS  31     13.01.   Effect on Employment and
Service  31   13.02.   Unfunded Plan  31   13.03.   Rules of Construction  31  
13.04.   Tax Withholding and Reporting  31   13.05.   Reservation of Shares  31
  13.06.   Governing Law  32   13.07.   Other Actions  32   13.08.   Other
Conditions  32   13.09.   Forfeiture Provisions  33     ARTICLE XIV   AMENDMENT 
34     ARTICLE XV   DURATION OF PLAN  35     ARTICLE XVI   EFFECTIVE DATE OF
PLAN  36  







-iii-

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS


1.01.    ACQUIRING PERSON

        Acquiring Person means that a Person, considered alone or as part of a
“group” within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934, as amended, is or becomes directly or indirectly the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of securities representing more
than fifty percent (50%) of the Company’s then outstanding securities entitled
to vote generally in the election of the Board.


1.02.    AFFILIATE

        Affiliate means any “subsidiary” or “parent” corporation (as such terms
are defined in Section 424 of the Code) of the Company.


1.03.    AGREEMENT

        Agreement means a written agreement (including any amendment or
supplement thereto) between the Company and a Participant specifying the terms
and conditions of an Award granted to such Participant.


1.04.    AWARD

        Award means an Incentive Award, Option, Performance Share, SAR or Stock
Award granted under this Plan.


1.05.    BOARD

        Board means the Board of Directors of the Company.


1.06.    CAUSE

        Cause has the same definition as under any employment or service
agreement between the Company or any Affiliate and the Participant or, if no
such employment or service agreement exists or if such employment or service
agreement does not contain any such definition, Cause means that the Participant
(i) has committed fraud or misappropriated, stolen or embezzled funds or
property from the Company or an Affiliate or secured or attempted to secure
personally any profit in connection with any transaction entered into on behalf
of the Company or any Affiliate, (ii) has been convicted of, or entered a plea
of guilty or “nolo contendere” to, any criminal act or has committed any other
act of willful misconduct which brings the Participant into disrepute or is
likely to cause material harm to the Company’s (or any Affiliate’s) reputation,
business, customer or supplier relations, financial condition or prospects,
(iii) has, notwithstanding not less than 30 days’ prior written notice,
willfully failed to comply with any lawful directives of the Board, the Board of
Directors of any Affiliate or any supervisory personnel of the Participant or
otherwise failed to perform in a satisfactory manner his or her duties with the
Company or any Affiliate (other than by reason of illness or temporary
disability), (iv) has violated or breached


-1-

--------------------------------------------------------------------------------


any material law or regulation to the material detriment of the Company or any
Affiliate or its or their business, (v) has breached any non-competition,
non-disclosure or non-solicitation agreement which causes or is reasonably
likely to cause material harm to the Company or any Affiliate or (vi) has
committed any act of willful malfeasance or gross negligence in a matter of
material importance to the Company or any Affiliate. For purposes of the Plan,
other than where the definition of Cause is determined under any employment or
service agreement between the Company or any Affiliate and the Participant in
which case such employment or service agreement shall control, in no event shall
any termination of employment or service be deemed for Cause unless the
Company’s Chief Executive Officer concludes that the situation warrants a
determination that the Participant’s employment or service terminated for Cause;
in the case of the Chief Executive Officer, any determination that the Chief
Executive Officer’s employment terminated for Cause shall be made by the Board
acting without the Chief Executive Officer.


1.07.    CHANGE IN CONTROL

        “Change in Control” means (i) a Person is or becomes an Acquiring
Person; (ii) a transfer of all or substantially all of the Company’s assets on a
consolidated basis, as reported in the Company’s consolidated financial
statements; (iii) a merger, consolidation or statutory share exchange with a
Person, regardless of whether the Company is intended to be the surviving or
resulting entity after the merger, consolidation or statutory share exchange,
other than a transaction that results in the voting securities of the Company
carrying the right to vote in elections of persons to the Board outstanding
immediately prior to the closing of the transaction continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% (fifty percent) of the Company’s voting
securities carrying the right to vote in elections of persons to the Company’s
Board, or such securities of such surviving entity, outstanding immediately
after the closing of such transaction; (iv) the Continuing Directors cease for
any reason to constitute a majority of the Board; (v) a liquidation of the
Company or the commencement of actions constituting a plan of liquidation or the
closing of a liquidation agreement); or (vi) a majority of the independent
members of the Board adopt a resolution to the effect that, in their judgment,
as a consequence of any one or more transactions or events or series of
transactions or events, a change in control of the Company has effectively
occurred. The independent members of the Board shall be entitled to exercise
their sole and absolute discretion in exercising their judgment and in the
adoption of such resolution, whether or not any such transaction(s) or event(s)
might be deemed, individually or collectively, to satisfy any of the criteria
set forth in subparagraphs (i) through (v) above. Notwithstanding the foregoing,
no event resulting from the initial public offering of the Company’s securities
as contemplated by the Company’s Form S-1 Registration Statement under the
Securities Act of 1933, dated August 3, 2004, as amended (the “Initial Public
Offering”), shall constitute a Change in Control.


1.08.    CODE

        Code means the Internal Revenue Code of 1986, and any amendments
thereto.


-2-

--------------------------------------------------------------------------------



1.09.    COMMITTEE

        Committee means the Compensation Committee of the Board if the Board
appoints one to administer the Plan, or the Board itself if no such Compensation
Committee is appointed. If such Compensation Committee is appointed, if and to
the extent deemed necessary by the Board, such Compensation Committee shall
consist of two or more directors, all of whom are “non-employee directors”
within the meaning of Rule 16b-3 under the Exchange Act and, after the
transition period prescribed by the regulations under Code Section 162(m),
“outside directors” within the meaning of Code Section 162(m).


1.10.    COMMON STOCK

        Common Stock means the common stock, par value $0.01 per share, of the
Company.


1.11.    COMPANY

        Company means KMG America Corporation, a Virginia corporation, or any
successor thereto.


1.12.    CONTINUING DIRECTOR

        Continuing Director means any member of the Board, while a member of the
Board and (i) who was a member of the Board at the time of the Initial Public
Offering or (ii) whose nomination for or election to the Board was recommended
or approved by a majority of the Continuing Directors.


1.13.    CONTROL CHANGE DATE

        Control Change Date means the date on which a Change in Control occurs.
If a Change in Control occurs on account of a series of transactions, the
“Control Change Date” is the date of the last of such transactions.


1.14.    CORRESPONDING SAR

        Corresponding SAR means an SAR that is granted in relation to a
particular Option and that can be exercised only upon the surrender to the
Company, unexercised, of that portion of the Option to which the SAR relates.


1.15.    DISABILITY

        Disability has the same definition as under the Company’s long-term
disability insurance plan or, if the Participant does not participate in such
plan or the Company does not sponsor such plan or discontinues to sponsor such
plan, the Participant shall be considered to have a disability if he or she
qualifies for and receives Social Security disability benefits; provided,
however, that with respect to an incentive stock option, Disability means the
inability of a Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental


-3-

--------------------------------------------------------------------------------


impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months as
defined in Code Section 22(e)(3).


1.16.    EXCHANGE ACT

        Exchange Act means the Securities Exchange Act of 1934, as amended.


1.17.    FAIR MARKET VALUE

        Fair Market Value of a share of Common Stock means, on any given date,
the fair market value of a share of Common Stock as the Committee in its
discretion shall determine; provided, however, that the Committee shall
determine Fair Market Value without regard to any restriction other than a
restriction which, by its terms, will never lapse and, if the shares of Common
Stock are traded on any national stock exchange or quotation system, the Fair
Market Value of a share of Common Stock shall be the closing price of a share of
Common Stock as reported on such stock exchange or quotation system on such
date, or if the shares of Common Stock are not traded on such stock exchange or
quotation system on such date, then on the next preceding day that the shares of
Common Stock were traded on such stock exchange or quotation system, all as
reported by such source as the Committee shall select. The Fair Market Value
that the Committee determines shall be final, binding and conclusive on the
Company, any Affiliate and each Participant.


1.18.    GOOD REASON

        Good Reason has the same definition as under any employment or service
agreement between the Company or any Affiliate and the Participant or, if no
such employment or service agreement exists or if such employment or service
agreement does not contain any such definition, Good Reason means the
Participant voluntarily terminates employment or service on account of and
within ninety (90) days of (i) a failure by the Company or any Affiliate to
comply with any material provision of any employment or service agreement
between the Company or the Affiliate and the Participant (other than the payment
obligations referred to in clause (v) below) which has not been cured within
thirty (30) days after notice of such noncompliance has been given by the
Participant to the Company or the Affiliate, as applicable; (ii) the assignment
to the Participant of any material duties inconsistent with the Participant’s
position with the Company or any Affiliate or a substantial adverse alteration
in the nature or status of the Participant’s responsibilities, in either event
without the Participant’s consent; (iii) a material reduction in employee
benefits, other than a reduction generally applicable to similarly situated
employees of the Company or the Affiliate, as applicable, without the
Participant’s consent; (iv) relocation of the Participant’s principal place of
employment outside a fifty (50) mile radius of the Participant’s then current
principal place of employment without the Participant’s consent; or (v) any
failure by the Company or an applicable Affiliate to pay the Participant’s base
salary or any incentive bonus to which he or she is entitled, which failure has
not been cured within ten (10) days after notice of such noncompliance has been
given by the Participant to the Company or the Affiliate, as applicable. For
purposes of the Plan, other than where the definition of Good Reason is
determined under any employment or service agreement between the Company or any
Affiliate and the Participant in which case such employment of service agreement
shall control,


-4-

--------------------------------------------------------------------------------


the Committee shall determine whether any termination of employment or service
shall be deemed for Good Reason.


1.19.    INCENTIVE AWARD

        Incentive Award means an award stated with reference to a specified
dollar amount which, subject to such terms and conditions as may be prescribed
by the Committee, entitles the Participant to receive shares of Common Stock
from the Company or an Affiliate.


1.20.    INITIAL VALUE

        Initial Value means, with respect to a Corresponding SAR, the option
price per share of the related Option and, with respect to an SAR granted
independently of an Option, the Fair Market Value of one share of Common Stock
on the date of grant.


1.21.    NAMED EXECUTIVE OFFICER

        Named Executive Officer means a Participant who, as of the last day of a
taxable year, is the Chief Executive Officer of the Company (or is acting in
such capacity) or one of the four highest compensated officers of the Company
(other than the Chief Executive Officer) or is otherwise one of the group of
“covered employees”, as defined in the Treasury Regulations promulgated under
Code Section 162(m).


1.22.    OPTION

        Option means a stock option that entitles the holder to purchase from
the Company a stated number of shares of Common Stock at the price set forth in
an Agreement.


1.23.    PARTICIPANT

        Participant means an employee of the Company or an Affiliate, a
non-employee member of the Board, or a person or entity that provides services
to the Company or an Affiliate and who satisfies the requirements of Article IV
and is selected by the Committee to receive an Award.


1.24.    PERFORMANCE SHARES

        Performance Shares means an award, in the amount determined by the
Committee, stated with reference to a specified number of shares of Common
Stock, that in accordance with the terms of an Agreement entitles the holder to
receive a cash payment or shares of Common Stock or a combination thereof.


1.25.    PERSON

        “Person” means any human being, firm, corporation, partnership, or other
entity. “Person” also includes any human being, firm, corporation, partnership,
or other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange
Act. The term “Person” does not include the Company or any Related Entity, and
the term Person does not include any employee-


-5-

--------------------------------------------------------------------------------


benefit plan maintained by the Company or any Related Entity, or any person or
entity organized, appointed, or established by the Company or any Related Entity
for or pursuant to the terms of any such employee-benefit plan, unless the Board
determines that such an employee-benefit plan or such person or entity is a
“Person”.


1.26.    PLAN

        Plan means this KMG America Corporation 2004 Equity Incentive Plan, in
its current form and as hereafter amended.


1.27.    RELATED ENTITY

        Related Entity means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Sections 1563(a), 414(b) or 414(c) of the Code.


1.28.    SAR

        SAR means a stock appreciation right that in accordance with the terms
of an Agreement entitles the holder to receive a number of shares of Common
Stock, or in the discretion of the Committee, a cash award, or a combination of
shares of Common Stock and cash, based on the increase in the Fair Market Value
of the shares underlying the stock appreciation right during a stated period
specified by the Committee. References to “SARs” include both Corresponding SARs
and SARs granted independently of Options, unless the context requires
otherwise.


1.29.    STOCK AWARD

        Stock Award means shares of Common Stock granted to a Participant under
Article VIII.


1.30.    TEN PERCENT SHAREHOLDER

        Ten Percent Shareholder means any individual who (considering the stock
attribution rules described in Code Section 424(d)) owns stock possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Company or any Affiliate.










-6-

--------------------------------------------------------------------------------



ARTICLE II
PURPOSES

        The Plan is intended to assist the Company and its Affiliates in
recruiting and retaining individuals and other service providers with ability
and initiative by enabling such persons or entities to participate in the future
success of the Company and its Affiliates and to associate their interests with
those of the Company and its stockholders. The Plan is intended to permit the
grant of both Options qualifying under Section 422 of the Code (“incentive stock
options”) and Options not so qualifying, and the grant of SARs, Stock Awards,
Performance Shares and Incentive Awards in accordance with the Plan and
procedures that may be established by the Committee. No Option that is intended
to be an incentive stock option shall be invalid for failure to qualify as an
incentive stock option. The proceeds received by the Company from the sale of
shares of Common Stock pursuant to this Plan shall be used for general corporate
purposes.
















-7-

--------------------------------------------------------------------------------



ARTICLE III
ADMINISTRATION

        The Plan shall be administered by the Committee. The Committee shall
have authority to grant Awards upon such terms (not inconsistent with the
provisions of this Plan) as the Committee may consider appropriate. Such terms
may include conditions (in addition to those contained in this Plan) on the
exercisability of all or any part of an Option or SAR, the transferability or
forfeitability of a Stock Award, or the grant or settlement of Performance
Shares or an Incentive Award. Notwithstanding any such conditions, the Committee
may, in its discretion, accelerate the time at which any Option or SAR may be
exercised, or the time at which a Stock Award may become transferable or
nonforfeitable or the time at which an Incentive Award or award of Performance
Shares may be settled. In addition, the Committee shall have complete authority
to interpret all provisions of this Plan; to prescribe the form of Agreements;
to adopt, amend, and rescind rules and regulations pertaining to the
administration of the Plan; and to make all other determinations necessary or
advisable for the administration of this Plan. The express grant in the Plan of
any specific power to the Committee shall not be construed as limiting any power
or authority of the Committee. Any decision made, or action taken, by the
Committee in connection with the administration of this Plan shall be final and
conclusive. The members of the Committee shall not be liable for any act done in
good faith with respect to this Plan or any Agreement or Award. All expenses of
administering this Plan shall be borne by the Company.

        To the extent applicable law so permits, the Committee, in its
discretion, may delegate to one or more officers of the Company all or part of
the Committee’s authority and duties with respect to Awards to be granted to
individuals who are not subject to the reporting and other provisions of
Section 16 of the Exchange Act and, after the transition period prescribed by
the regulations under Code Section 162(m), who are not Named Executive Officers.
The Committee may revoke or amend the terms of a delegation at any time but such
action shall not invalidate any prior actions of the Committee’s delegate or
delegates that were consistent with the terms of the Plan and the Committee’s
prior delegation. If and to the extent deemed necessary by the Board, all Awards
granted to any individual who is subject to the reporting and other provisions
of Section 16 of the Exchange Act shall be made by a Committee comprised solely
of two or more directors, all of whom are “non-employee directors” within the
meaning of Rule 16b-3 under the Exchange Act and, after the transition period
prescribed by the regulations under Code Section 162(m), all Awards granted to
any individual who is a Named Executive Officer shall be made by a Committee
comprised solely of two or more directors, all of whom are “outside directors”
within the meaning of Code Section 162(m).

        The Company shall bear all expenses of administering this Plan. The
Company shall indemnify and hold harmless each person who is or shall have been
a member of the Committee acting as administrator of the Plan, or any delegate
of such, against and from any cost, liability, loss or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any action, claim, suit, or proceeding to which such person may
be a party or in which such person may be involved by reason of any action taken
or not taken under the Plan and against and from any and all amounts paid by
such person in settlement thereof, with


-8-

--------------------------------------------------------------------------------


the Company’s approval, or paid by such person in satisfaction of any judgment
in any such action, suit, or proceeding against such person, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. Notwithstanding the foregoing, the Company shall not indemnify and hold
harmless any such person if (i) applicable law or the Company’s Articles of
Incorporation or Bylaws prohibit such indemnification or (ii) such person did
not act in good faith and in a manner that such person believed to be consistent
with the Plan or such person’s conduct constituted gross negligence or willful
misconduct. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law or otherwise,
or under any other power that the Company may have to indemnify such person or
hold him or her harmless. The provisions of the foregoing indemnity shall
survive indefinitely the term of this Plan.


















-9-

--------------------------------------------------------------------------------



ARTICLE IV
ELIGIBILITY

        Any employee of the Company or an Affiliate (including a corporation
that becomes an Affiliate after the adoption of this Plan) and any non-employee
member of the Board is eligible to participate in this Plan. In addition, any
other person or entity that provides services to the Company or an Affiliate is
eligible to participate in this Plan if the Board, in its sole discretion,
determines that it is in the best interest of the Company.

















-10-

--------------------------------------------------------------------------------



ARTICLE V
COMMON STOCK SUBJECT TO PLAN


5.01.    COMMON STOCK ISSUED

        Upon the issuance of shares of Common Stock pursuant to an Award, the
Company may deliver to the Participant shares of Common Stock or treasury shares
from its authorized but unissued Common Stock.


5.02.    AGGREGATE LIMIT

        The maximum aggregate number of shares of Common Stock that may be
issued under this Plan shall be 2,827,500. One hundred percent (100%) of such
shares may be issued pursuant to Options or any other type of Award. In
addition, the maximum aggregate number of shares of Common Stock that may be
issued under this Plan and the foregoing limits shall be subject to adjustment
as provided in Article XI.


5.03.    INDIVIDUAL LIMIT

        In any calendar year, no Participant may receive Options, SARs, Stock
Awards, Performance Shares or any combination of each that relate to more than
350,000 shares. This Section 5.03 applies only with respect to Awards that are
made at the end of the transition period prescribed by the regulations under
Code Section 162(m).


5.04.    REALLOCATION OF SHARES

        If an Option is terminated, in whole or in part, for any reason other
than its exercise or the exercise of a Corresponding SAR that is settled with
shares of Common Stock, the number of shares of Common Stock allocated to the
Option or portion thereof may be reallocated to other Awards to be granted under
this Plan. If an SAR is terminated, in whole or in part, for any reason other
than its exercise that is settled with shares of Common Stock or the exercise of
a related Option, the number of shares of Common Stock allocated to the SAR or
portion thereof may be reallocated to other Awards to be granted under this
Plan. If an award of Performance Shares is terminated, in whole or in part, for
any reason other than its settlement with shares of Common Stock, the number of
shares allocated to the Performance Shares or portion thereof may be reallocated
to other Awards to be granted under this Plan. If a Stock Award is forfeited, in
whole or in part, for any reason, the number of shares of Common Stock allocated
to the Stock Award or portion thereof may be reallocated to other Awards to be
granted under this Plan.









-11-

--------------------------------------------------------------------------------



ARTICLE VI
OPTIONS


6.01.    GRANT

        In accordance with the provisions of Article IV, the Committee will
designate each individual or entity to whom an Option is to be granted and will
specify the number of shares of Common Stock covered by such grant.
Notwithstanding any other provision of the Plan or any Agreement, the Committee
may only grant an incentive stock option to an individual who is an employee of
the Company or an Affiliate.


6.02.    OPTION PRICE

        The price per share of Common Stock purchased on the exercise of an
Option shall be determined by the Committee on the date of grant, but shall not
be less than the Fair Market Value of a share of Common Stock on the date the
Option is granted. However, if at the time of grant of an Option that is
intended to be an incentive stock option the Participant is a Ten Percent
Shareholder, the price per share of Common Stock purchased on the exercise of
such Option shall not be less than 110% of the Fair Market Value of a share of
Common Stock on the date the Option is granted.


6.03.    MAXIMUM OPTION PERIOD

        The maximum period in which an Option may be exercised shall be
determined by the Committee on the date of grant, except that no Option shall be
exercisable after the expiration of ten years from the date such Option was
granted (five years from the date such Option was granted in the event of an
incentive stock option granted to a Ten Percent Shareholder).


6.04.    NONTRANSFERABILITY

        Except as provided in Section 6.05, each Option granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. In the event of any transfer of an Option (by the Participant or
his transferee), the Option and any Corresponding SAR that relates to such
Option must be transferred to the same person or persons or entity or entities.
Except as provided in Section 6.05, during the lifetime of the Participant to
whom the Option is granted, the Option may be exercised only by the Participant.
No right or interest of a Participant in any Option shall be liable for, or
subject to, any lien, obligation, or liability of such Participant.


6.05.    TRANSFERABLE OPTIONS

        Section 6.04 to the contrary notwithstanding, if the Agreement provides,
an Option that is not an incentive stock option may be transferred by a
Participant to the Participant’s children, grandchildren, spouse, one or more
trusts for the benefit of such family members or a partnership in which such
family members are the only partners, on such terms and conditions as
appropriate so that such transferees are included in the class of transferees
who may rely on a Form S-8


-12-

--------------------------------------------------------------------------------


Registration Statement under the Securities Act of 1933 to sell shares issuable
upon exercise of Options granted under the Plan. The holder of an Option
transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Option during the period that it was held by the
Participant; provided, however, that such transferee may not transfer the Option
except by will or the laws of descent and distribution. In the event of any
transfer of an Option (by the Participant or his transferee), the Option and any
Corresponding SAR that relates to such Option must be transferred to the same
person or persons or entity or entities.


6.06.    EXERCISE

        Subject to the provisions of this Plan and if an applicable Agreement
does not provide for when Options shall become exercisable, a Participant’s
Options shall become exercisable with respect to one-fourth of the shares of
Common Stock subject to the Options on each of the first, second, third and
fourth anniversaries of the date of grant, provided the Participant has been
continuously employed by or has continuously provided services to the Company or
an Affiliate as of each such date. Additionally, if the Committee so provides in
an applicable Agreement, the Participant’s outstanding Options shall become
exercisable with respect to one hundred percent (100%) of the shares of Common
Stock subject to the Options that have not previously become exercisable upon
(i) involuntary termination of the Participant’s employment or service by the
Company or an Affiliate other than for Cause, (ii) voluntary termination of the
Participant’s employment or service with the Company or an Affiliate by the
Participant for Good Reason, (iii) the Participant’s death while still employed
by or providing services to the Company or an Affiliate or (iv) the
Participant’s Disability while still employed by or providing services to the
Company or an Affiliate. Notwithstanding the foregoing, incentive stock options
(granted under the Plan and all plans of the Company and its Affiliates) may not
be first exercisable in a calendar year for shares of Common Stock having a Fair
Market Value (determined as of the date the Option is granted) exceeding
$100,000. If the limitation is exceeded, the Options that cause the limitation
to be exceeded shall be treated as nonqualified stock options. An Option shall
be exercised in such a manner and in compliance with such requirements as the
Committee shall determine. An Option granted under this Plan may be exercised
with respect to any number of whole shares less than the full number for which
the Option could be exercised. A partial exercise of an Option shall not affect
the right to exercise the Option from time to time in accordance with this Plan
and the applicable Agreement with respect to the remaining shares subject to the
Option. The exercise of an Option shall result in the termination of any
Corresponding SAR to the extent of the number of shares with respect to which
the Option is exercised.


6.07.    PAYMENT

        Subject to rules established by the Committee and unless provided
otherwise in an Agreement, payment of all or part of the Option price may be
made in cash, certified check, by tendering shares of Common Stock (which, if
acquired from the Company, have been held by the Participant for at least six
months) or by a broker-assisted cashless exercise. If shares of Common Stock are
used to pay all or part of the Option price, the sum of the cash and cash
equivalent and the Fair Market Value (determined as of the day preceding the
date of exercise) of


-13-

--------------------------------------------------------------------------------


the shares surrendered must not be less than the Option price of the shares for
which the Option is being exercised.


6.08.    EMPLOYEE STATUS

        For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Committee may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.


6.09.    CHANGE IN CONTROL

        Notwithstanding any provision of any Agreement, in the event of or in
anticipation of a Change in Control, the Committee in its discretion (i) may
declare that some or all outstanding Options previously granted under the Plan,
whether or not then exercisable, shall terminate as of a date before or on the
Control Change Date without any payment to the holder of the Option, provided
the Committee gives prior written notice to the Participants of such termination
and gives such Participants the right to exercise their outstanding Options
before such date to the extent then exercisable or (ii) may terminate before or
on the Control Change Date some or all outstanding Options previously granted
under the Plan, whether or not then exercisable, in consideration of payment to
the holder of the Option, with respect to each share of Common Stock for which
the Option is then exercisable, of the excess, if any, of the Fair Market Value
on such date of the Common Stock subject to the exercisable portion of the
Option over the Option price. The payment described in (ii) above may be made in
any manner the Committee determines, including in cash, stock or other property.
The Committee may take the actions described in (i) or (ii) above with respect
to Options that are not then exercisable whether or not the Participant will
receive any payment therefor. The Committee in its discretion may take the
actions described in (i) or (ii) above contingent on consummation of the Change
in Control and with respect to some or all outstanding Options, whether or not
then exercisable, or on an Option-by-Option basis, which actions need not be
uniform with respect to all outstanding Options. However, the Options shall not
be terminated to the extent that written provision is made for their
continuance, assumption or substitution by the Company or a successor employer
or its parent or subsidiary in connection with the Change in Control. If the
Committee so provides in an applicable Agreement, a Participant’s outstanding
Options shall be fully exercisable on and after a Control Change Date or
immediately before the date the Options will be terminated in connection with
the Change in Control, as described above, provided the Participant has been
continuously employed by or has continuously provided services to the Company or
an Affiliate as of such time.


6.10.    STOCKHOLDER RIGHTS

        No Participant shall have any rights as a stockholder with respect to
shares subject to his Option until the date of exercise of such Option.


-14-

--------------------------------------------------------------------------------



6.11.    DISPOSITION OF SHARES

        A Participant shall notify the Company of any sale or other disposition
of shares of Common Stock acquired pursuant to an Option that was an incentive
stock option if such sale or disposition occurs (i) within two years of the
grant of an Option or (ii) within one year of the issuance of shares of Common
Stock to the Participant. Such notice shall be in writing and directed to the
Secretary of the Company.


6.12.    NO LIABILITY OF COMPANY

        The Company shall not be liable to any Participant or any other person
if the Internal Revenue Service or any court or other authority having
jurisdiction over such matter determines for any reason that an Option intended
to be an incentive stock option and granted hereunder does not qualify as an
incentive stock option.
















-15-

--------------------------------------------------------------------------------



ARTICLE VII
SARS


7.01.    GRANT

        In accordance with the provisions of Article IV, the Committee will
designate each individual or entity to whom SARs are to be granted and will
specify the number of shares of Common Stock covered by such grant. For purposes
of the foregoing limit, an Option and Corresponding SAR shall be treated as a
single Award. In addition, no Participant may be granted Corresponding SARs
(under this Plan and all other incentive stock option plans of the Company and
its Affiliates) that are related to incentive stock options which are first
exercisable in any calendar year for shares of Common Stock having an aggregate
Fair Market Value (determined as of the date the related Option is granted) that
exceeds $100,000.


7.02.    MAXIMUM SAR PERIOD

        The term of each SAR shall be determined by the Committee on the date of
grant, except that no SAR shall have a term of more than ten years from the date
such SAR was granted (five years for a Corresponding SAR that is related to an
incentive stock option and that is granted to a Ten Percent Shareholder).


7.03.    NONTRANSFERABILITY

        Except as provided in Section 7.04, each SAR granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution. In the event of any such transfer, a Corresponding SAR and the
related Option must be transferred to the same person or persons or entity or
entities. Except as provided in Section 7.04, during the lifetime of the
Participant to whom the SAR is granted, the SAR may be exercised only by the
Participant. No right or interest of a Participant in any SAR shall be liable
for, or subject to, any lien, obligation, or liability of such Participant.


7.04.    TRANSFERABLE SARS

        Section 7.03 to the contrary notwithstanding, if the Agreement so
provides, an SAR, other than a Corresponding SAR that is related to an incentive
stock option, may be transferred by a Participant to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as appropriate so that such transferees are included in the
class of transferees who may rely on a Form S-8 Registration Statement under the
Securities Act of 1933 to sell shares received pursuant to Awards granted under
the Plan. The holder of an SAR transferred pursuant to this Section shall be
bound by the same terms and conditions that governed the SAR during the period
that it was held by the Participant; provided, however, that such transferee may
not transfer the SAR except by will or the laws of descent and distribution. In
the event of any transfer of a Corresponding SAR (by the Participant or his
transferee), the Corresponding SAR and the related Option must be transferred to
the same person or person or entity or entities.


-16-

--------------------------------------------------------------------------------



7.05.    EXERCISE

        Subject to the provisions of this Plan and if an applicable Agreement
does not provide for when an SAR shall become exercisable, an SAR shall become
exercisable with respect to one-fourth of the shares of Common Stock covered by
the grant on each of the first, second, third and fourth anniversaries of the
date of grant, provided the Participant has been continuously employed by or has
continuously provided services to the Company or an Affiliate as of each such
date. Additionally, if the Committee so provides in an applicable Agreement, an
SAR shall become exercisable with respect to one hundred percent (100%) of the
shares of Common Stock covered by the grant that have not previously become
exercisable upon (i) involuntary termination of the Participant’s employment or
service by the Company or an Affiliate other than for Cause, (ii) voluntary
termination of the Participant’s employment or service with the Company or an
Affiliate by the Participant for Good Reason, (iii) the Participant’s death
while still employed by or providing services to the Company or an Affiliate or
(iv) the Participant’s Disability while still employed by or providing services
to the Company or an Affiliate. Notwithstanding the foregoing, an SAR may be
exercised only to the extent that the related Option (in the case of a
Corresponding SAR) is exercisable and only when the Fair Market Value of the
Common Stock that is subject to the exercise exceeds the Initial Value of the
SAR. An SAR granted under this Plan may be exercised with respect to any number
of whole shares less than the full number for which the SAR could be exercised.
A partial exercise of an SAR shall not affect the right to exercise the SAR from
time to time in accordance with this Plan and the applicable Agreement with
respect to the remaining shares subject to the SAR. The exercise of a
Corresponding SAR shall result in the termination of the related Option to the
extent of the number of shares with respect to which the SAR is exercised.


7.06.    CHANGE IN CONTROL

        Notwithstanding any provision of any Agreement, in the event of or in
anticipation of a Change in Control, the Committee in its discretion (i) may
declare that some or all outstanding SARs previously granted under the Plan,
whether or not then exercisable, shall terminate as of a date before or on the
Control Change Date without any payment to the holder of the SAR, provided the
Committee gives prior written notice to the Participants of such termination and
gives such Participants the right to exercise their outstanding SARs before such
termination date to the extent then exercisable or (ii) may terminate before or
on the Control Change Date some or all outstanding SARs previously granted under
the Plan, whether or not then exercisable, in consideration of payment to the
holder of the SAR, with respect to each share of Common Stock for which the SAR
is then exercisable, of the excess, if any, of the Fair Market Value of such
Common Stock on such date over the Initial Value of the SAR. The payment
described in (ii) above may be made in any manner the Committee determines,
including in cash, stock or other property. The Committee may take the actions
described in (i) or (ii) above with respect to SARs that are not then
exercisable whether or not the Participant will receive any payment therefor.
The Committee in its discretion may take the actions described in (i) or (ii)
above contingent on consummation of the Change in Control and with respect to
some or all outstanding SARs, whether or not then exercisable, or on an
SAR-by-SAR basis, which actions need not be uniform with respect to all
outstanding SARs. Notwithstanding the foregoing, no


-17-

--------------------------------------------------------------------------------


payment shall be made with respect to a Corresponding SAR to the extent the
Committee made a payment with respect to the Option that relates to the
Corresponding SAR. No SARs shall be terminated to the extent that written
provision is made for their assumption, continuance or substitution by the
Company or a successor employer or its parent or subsidiary in connection with
the Change in Control. If the Committee so provides in an applicable Agreement,
a Participant’s outstanding SARs shall be fully exercisable on and after a
Control Change Date or immediately before the date the SARs will be terminated
in connection with the Change in Control, as described above, provided the
Participant has been continuously employed by or has continuously provided
services to the Company or an Affiliate as of such time.


7.07.    EMPLOYEE STATUS

        If the terms of any SAR provide that it may be exercised only during
employment or continued service or within a specified period of time after
termination of employment or continued service, the Committee may decide to what
extent leaves of absence for governmental or military service, illness,
temporary disability or other reasons shall not be deemed interruptions of
continuous employment or service.


7.08.    SETTLEMENT

        At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, shares of Common Stock, or a
combination of cash and Common Stock. No fractional share will be deliverable
upon the exercise of an SAR but a cash payment will be made in lieu thereof.


7.09.    STOCKHOLDER RIGHTS

        No Participant shall, as a result of receiving an SAR, have any rights
as a stockholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Stock.













-18-

--------------------------------------------------------------------------------



ARTICLE VIII
STOCK AWARDS


8.01.    AWARD

        In accordance with the provisions of Article IV, the Committee will
designate each individual or entity to whom a Stock Award is to be granted and
will specify the number of shares of Common Stock covered by such grant.


8.02.    VESTING

        The Committee, on the date of grant, may prescribe that a Participant’s
rights in the Stock Award shall be forfeitable and nontransferable for a period
of time and subject to such conditions as may be set forth in the Agreement. By
way of example and not of limitation, the Committee may prescribe that a
Participant’s rights in a Stock Award shall be forfeitable and nontransferable
subject to (a) the attainment of objectives stated with reference to the
Company’s, an Affiliate’s or a business unit’s attainment of objectives stated
with respect to performance criteria listed in Section 8.03, (b) the
Participant’s completion of a specified period of employment or service with the
Company or an Affiliate, (c) the Participant’s death, disability or retirement
or (d) satisfaction of a combination of any of the foregoing factors. To the
extent the Participant’s rights in a Stock Award are forfeitable and
nontransferable for a period of time, the Committee on the date of grant shall
determine the maximum period over which the rights may become nonforfeitable and
transferable, except that such period shall not exceed ten years. If an
applicable Agreement does not provide for when a Participant’s rights in a Stock
Award will become nonforfeitable and transferable, a Participant’s rights in a
Stock Award will become nonforfeitable and transferable with respect to
one-fourth of the shares of Common Stock covered by the grant on each of the
first, second, third and fourth anniversaries of the date of grant, provided the
Participant has been continuously employed by or has continuously provided
services to the Company or an Affiliate as of each such date. Additionally, if
the Committee so provides in an applicable Agreement, an outstanding Stock Award
shall become nonforfeitable and transferable with respect to one hundred percent
(100%) of the shares of Common Stock covered by the grant upon (i) involuntary
termination of the Participant’s employment or service by the Company or an
Affiliate other than for Cause, (ii) voluntary termination of a Participant’s
employment or service with the Company or an Affiliate by the Participant for
Good Reason, (iii) the Participant’s death while still employed by or providing
services to the Company or an Affiliate or (iv) the Participant’s Disability
while still employed by or providing services to the Company or an Affiliate.


8.03.    PERFORMANCE OBJECTIVES

        In accordance with Section 8.02, the Committee may prescribe in an
applicable Agreement that Stock Awards will become nonforfeitable and
transferable based on objectives stated with respect to the Company’s, an
Affiliate’s or a business unit’s (a) total stockholder return; (b) total
stockholder return as compared to total return (on a comparable basis) of a
publicly available index; (c) net income; (d) gross, operating or net earnings
before or after taxes; (e) funds from operations; (f) earnings before interest
expense, taxes, depreciation and


-19-

--------------------------------------------------------------------------------


amortization; (g) operating margin; (h) earnings per share; (i) return on
equity, capital, assets, net assets, sales or investment; (j) working capital;
(k) ratio of debt to stockholders equity; (l) revenue; (m) cash flow or cash
flow per share; (n) book value per share; (o) earnings growth; (p) sales growth;
(q) customer growth; (r) Fair Market Value of the Company or any Affiliate or
shares of Common Stock; (s) share price; (t) market share; (u) economic value
added; (v) market value added; (w) productivity; (x) level of expenses; (y)
quality; (z) safety; (aa) customer satisfaction or (bb) peer group comparisons
of any of the aforementioned performance objectives. If the Committee, on the
date of grant, prescribes that a Stock Award shall become nonforfeitable and
transferable only upon the attainment of any of the above performance
objectives, the shares of Common Stock subject to such Stock Award shall become
nonforfeitable and transferable only to the extent that the Committee certifies
in writing that such objectives have been achieved.


8.04.    EMPLOYEE STATUS

        In the event that the terms of any Stock Award provide that shares shall
become nonforfeitable and transferable thereunder only after completion of a
specified period of employment or continuous service, the Committee may decide
in each case to what extent leaves of absence for governmental or military
service, illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.


8.05.    CHANGE IN CONTROL

        Notwithstanding any provision of any Agreement, in the event of or in
anticipation of a Change in Control, the Committee in its discretion may
terminate before or on the Control Change Date outstanding Stock Awards
previously granted under the Plan that are not then nonforfeitable and
transferable without any payment to the holder of the Stock Awards. The
Committee in its discretion may take the action described in this Section 8.05
contingent on the consummation of the Change in Control and with respect to some
or all outstanding Stock Awards or on a Stock Award-by-Stock Award basis, which
actions need not be uniform with respect to all outstanding Stock Awards. The
preceding sentences to the contrary notwithstanding, the Stock Awards shall not
be terminated to the extent that written provision is made for their assumption,
continuance or substitution by the Company or a successor employer or its parent
or subsidiary in connection with the Change in Control. If the Committee so
provides in an applicable Agreement, a Participant’s outstanding Stock Awards
shall become nonforfeitable and transferable on and after a Control Change Date
or immediately before the date the Stock Awards would otherwise be terminated in
connection with the Change in Control, as described above, provided the
Participant has been continuously employed by or has continuously provided
services to the Company or an Affiliate as of such time.


8.06.    STOCKHOLDER RIGHTS

        Prior to their forfeiture (in accordance with the applicable Agreement
and while the shares of Common Stock granted pursuant to the Stock Award may be
forfeited and are nontransferable), a Participant will have all rights of a
stockholder with respect to a Stock Award, including the right to receive
dividends and vote the shares; provided, however, that


-20-

--------------------------------------------------------------------------------


during such period (i) a Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of shares granted pursuant to a Stock Award,
(ii) the Company shall retain custody of the certificates evidencing shares
granted pursuant to a Stock Award, and (iii) the Participant will deliver to the
Company a stock power, endorsed in blank, with respect to each Stock Award. The
limitations set forth in the preceding sentence shall not apply after the shares
granted under the Stock Award are transferable and are no longer forfeitable.





















-21-

--------------------------------------------------------------------------------



ARTICLE IX
PERFORMANCE SHARE AWARDS


9.01.    GRANT

        In accordance with the provisions of Article IV, the Committee will
designate each individual or entity to whom a grant of Performance Shares is to
be made and will specify the number of shares covered by such grant.


9.02.    EARNING THE AWARD

        The Committee, on the date of grant of the Performance Shares, shall
prescribe that the Performance Shares will be earned and become payable subject
to such conditions as are set forth in the Agreement. By way of example and not
of limitation, the Committee may prescribe that the Performance Shares will be
earned and become payable upon (a) the satisfaction of performance objectives as
described below, (b) the Participant’s completion of a specified period of
employment or service with the Company or an Affiliate, (c) the Participant’s
death, disability or retirement or (d) satisfaction of a combination of any of
the foregoing factors. The performance objectives may be stated with respect to
the Company’s, an Affiliate’s or a business unit’s (a) total stockholder return;
(b) total stockholder return as compared to total return (on a comparable basis)
of a publicly available index; (c) net income; (d) gross, operating or net
earnings before or after taxes; (e) funds from operations; (f) earnings before
interest expense, taxes, depreciation and amortization; (g) operating margin;
(h) earnings per share; (i) return on equity, capital, assets, net assets, sales
or investment; (j) working capital; (k) ratio of debt to stockholders equity;
(l) revenue; (m) cash flow or cash flow per share; (n) book value per share; (o)
earnings growth; (p) sales growth; (q) customer growth; (r) Fair Market Value of
the Company or any Affiliate or shares of Common Stock; (s) share price; (t)
market share; (u) economic value added; (v) market value added; (w)
productivity; (x) level of expenses; (y) quality; (z) safety; (aa) customer
satisfaction or (bb) peer group comparisons of any of the aforementioned
performance objectives. If the Committee, on the date of grant, prescribes that
Performance Shares will be earned and payable only upon the attainment of such
performance objectives, no Performance Shares will be considered earned and no
payments will be made with respect to such Performance Shares unless, and then
only to the extent that, the Committee certifies in writing that such objectives
have been achieved. If an applicable Agreement does not provide for when a
Participant’s rights in Performance Shares will be earned and become payable, a
Participant’s rights in Performance Shares will be earned and become payable
with respect to one-fourth of the shares of Common Stock covered by the grant on
each of the first, second, third and fourth anniversaries of the date of grant,
provided the Participant has been continuously employed by or has continuously
provided services to the Company or an Affiliate as of each such date.
Additionally, if the Committee so provides in an applicable Agreement,
outstanding Performance Shares shall be earned and become payable with respect
to one hundred percent (100%) of the shares of Common Stock covered by the grant
upon (i) involuntary termination of the Participant’s employment or service by
the Company or an Affiliate other than for Cause, (ii) voluntary termination of
a Participant’s employment or service with the Company or an Affiliate by the
Participant for Good Reason, (iii) the Participant’s death while still


-22-

--------------------------------------------------------------------------------


employed by or providing services to the Company or an Affiliate or (iv) the
Participant’s Disability while still employed by or providing services to the
Company or an Affiliate.


9.03.    MAXIMUM PERFORMANCE SHARE AWARD PERIOD

        The Committee, on the date of grant, shall determine the maximum period
over which Performance Share Awards may be earned, except that such period shall
not exceed ten years.


9.04.    PAYMENT

        In the discretion of the Committee, the amount payable when an award of
Performance Shares is earned may be settled in cash, by the issuance of shares
of Common Stock, or a combination thereof. A fractional share of Common Stock
shall not be deliverable when an award of Performance Shares is earned, but a
cash payment will be made in lieu thereof.


9.05.    STOCKHOLDER RIGHTS

        No Participant shall, as a result of receiving a grant of Performance
Shares, have any rights as a stockholder until and then only to the extent that
the Performance Shares are earned and settled in shares of Common Stock. After
Performance Shares are earned and settled in shares, a Participant will have all
the rights of a stockholder with respect to such shares, including the right to
receive dividends and vote the shares.


9.06.    NONTRANSFERABILITY

        Except as provided in Section 9.07 Performance Shares granted under this
Plan shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in any Performance Shares
shall be liable for, or subject to, any lien, obligation, or liability of such
Participant.


9.07.    TRANSFERABLE PERFORMANCE SHARES

        Section 9.06 to the contrary notwithstanding, if the Agreement so
provides, an award of Performance Shares may be transferred by a Participant to
the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as appropriate so that such
transferees are included in the class of transferees who may rely on a Form S-8
Registration Statement under the Securities Act of 1933 to sell shares received
pursuant to Awards granted under the Plan. The holder of Performance Shares
transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Performance Shares during the period that they were
held by the Participant; provided, however that such transferee may not transfer
Performance Shares except by will or the laws of descent and distribution.


9.08.    EMPLOYEE STATUS

        In the event that the terms of any Performance Share award provide that
no payment will be made unless the Participant completes a stated period of
employment or continued service, the


-23-

--------------------------------------------------------------------------------


Committee may decide to what extent leaves of absence for government or military
service, illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment or service.


9.09.    CHANGE IN CONTROL

        Notwithstanding any provision of any Agreement, in the event of or in
anticipation of a Change in Control, the Committee in its discretion may
terminate before or on the Control Change Date some or all outstanding
Performance Shares previously granted under the Plan that are not then earned
and payable without any payment to the holder of the Performance Shares. The
Committee in its discretion may take the action described in this Section 9.09
contingent on consummation of the Change in Control and with respect to some or
all outstanding Performance Shares or on a Performance Share-by-Performance
Share basis, which actions need not be uniform with respect to all outstanding
Performance Shares. The Performance Shares shall not be terminated to the extent
that written provision is made for their assumption, continuance or substitution
by the Company or a successor employer or its parent or subsidiary in connection
with the Change in Control. If the Committee so provides in an applicable
Agreement, a Participant’s outstanding Performance Shares shall be deemed earned
(and any shares of Common Stock to be paid in settlement of such Performance
Shares shall be nonforfeitable and transferable) as of a Control Change Date or
immediately before the date the Performance Shares would otherwise be terminated
in connection with the Change in Control, as described above, provided the
Participant has been continuously employed by or has continuously provided
services to the Company or an Affiliate as of such time.













-24-

--------------------------------------------------------------------------------



ARTICLE X
INCENTIVE AWARDS


10.01.    GRANT

        The Committee shall designate Participants to whom Incentive Awards are
to be granted. All Incentive Awards shall be finally determined exclusively by
the Committee under the procedures established by the Committee; provided,
however, that no Participant may receive an Incentive Award payment in any
calendar year that exceeds $750,000.


10.02.    TERMS AND CONDITIONS

        The Committee, on the date of grant of an Incentive Award, shall specify
in the applicable Agreement the terms and conditions which govern the grant. By
way of example and not of limitation, the Committee may prescribe that the
Incentive Award shall be earned and payable upon (a) the satisfaction of
performance objectives as described below, (b) the Participant’s completion of a
specified period of employment or service with the Company or an Affiliate, (c)
the Participant’s death, disability or retirement or (d) satisfaction of a
combination of any of the foregoing factors. The performance objectives may be
stated with respect to the Company’s, an Affiliate’s or a business unit’s (a)
total stockholder return; (b) total stockholder return as compared to total
return (on a comparable basis) of a publicly available index; (c) net income;
(d) gross, operating or net earnings before or after taxes; (e) funds from
operations; (f) earnings before interest expense, taxes, depreciation and
amortization; (g) operating margin; (h) earnings per share; (i) return on
equity, capital, assets, net assets, sales or investment; (j) working capital;
(k) ratio of debt to stockholders equity; (l) revenue; (m) cash flow or cash
flow per share; (n) book value per share; (o) earnings growth; (p) sales growth;
(q) customer growth; (r) Fair Market Value of the Company or any Affiliate or
shares of Common Stock; (s) share price; (t) market share; (u) economic value
added; (v) market value added; (w) productivity; (x) level of expenses; (y)
quality; (z) safety; (aa) customer satisfaction or (bb) peer group comparisons
of any of the aforementioned performance objectives. If the Committee, on the
date of grant, prescribes that the Incentive Awards will be earned and payable
only upon the attainment of such performance objectives, no Incentive Awards
will be considered earned and no payments will be made with respect to such
Incentive Awards unless, and then only to the extent that, the Committee
certifies in writing that such objectives have been achieved. If an applicable
Agreement does not provide for when a Participant’s rights in an Incentive Award
will become earned and payable, a Participant’s rights in an Incentive Award
will be earned and payable with respect to one-fourth of the value of the
Incentive Award on each of the first, second, third and fourth anniversaries of
the date of grant, provided the Participant has been continuously employed by or
has continuously provided services to the Company or an Affiliate as of each
such date. Additionally, if the Committee so provides in an applicable
Agreement, an outstanding Incentive Award shall be earned and payable with
respect to one hundred percent (100%) of the value of the Incentive Award that
was not previously earned and payable upon (i) involuntary termination of the
Participant’s employment or service by the Company or an Affiliate other than
for Cause, (ii) voluntary termination of a Participant’s employment or service
with the Company or an Affiliate by the Participant for Good Reason,


-25-

--------------------------------------------------------------------------------


(iii) the Participant’s death while still employed by or providing services to
the Company or an Affiliate or (iv) the Participant’s Disability while still
employed by or providing services to the Company or an Affiliate.


10.03.    MAXIMUM INCENTIVE AWARD PERIOD

        The Committee, at the time an Incentive Award is made, shall determine
the maximum period over which the Incentive Award may be earned, except that
such period shall not exceed ten years.


10.04.    NONTRANSFERABILITY

        Except as provided in Section 10.05, Incentive Awards granted under this
Plan shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.


10.05.    TRANSFERABLE INCENTIVE AWARDS

        Section 10.04 to the contrary notwithstanding, if so provided in an
Agreement, an Incentive Award may be transferred by a Participant to the
Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or to a partnership in which such family members
are the only partners, on such terms and conditions as appropriate so that such
transferees are included in the class of transferees who may rely on a Form S-8
Registration Statement under the Securities Act of 1933 to sell shares received
pursuant to Awards granted under the Plan. The holder of an Incentive Award
transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Incentive Award during the period that it was held
by the Participant; provided, however, that such transferee may not transfer the
Incentive Award except by will or the laws of descent and distribution.


10.06.    EMPLOYEE STATUS

        If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
continuous service, the Committee may decide to what extent leaves of absence
for governmental or military service, illness, temporary disability or other
reasons shall not be deemed interruptions of continuous employment or service.


10.07.    CHANGE IN CONTROL

        Notwithstanding any provision of any Agreement, in the event of or in
anticipation of a Change in Control, the Committee in its discretion may
terminate before or on the Control Change Date some or all outstanding Incentive
Awards previously granted under the Plan that are not then earned and payable
without any payment to the holder of the Incentive Award. The Committee in its
discretion may take the action described in this Section contingent on
consummation of the Change in Control and with respect to some or all
outstanding Incentive


-26-

--------------------------------------------------------------------------------


Awards or on an Incentive Award-by-Incentive Award basis, which actions need not
be uniform with respect to all outstanding Incentive Awards. The Incentive
Awards shall not be terminated to the extent that written provision is made for
their assumption, continuance or substitution by the Company or a successor
employer or its parent or subsidiary in connection with the Change in Control.
If the Committee so provides in an applicable Agreement, a Participant’s
outstanding Incentive Awards shall be deemed earned (and shares of Common Stock
to be paid in settlement of such Incentive Awards shall be nonforfeitable and
transferable) as of a Control Change Date or immediately before the date the
Incentive Awards would otherwise be terminated in connection with the Change in
Control, as described above, provided the Participant has been continuously
employed by or has continuously provided services to the Company or an Affiliate
as of such time.


10.08.    STOCKHOLDER RIGHTS

        No Participant shall, as a result of receiving an Incentive Award, have
any rights as a stockholder of the Company or any Affiliate on account of such
Incentive Award, unless and until the Incentive Award is earned and shares of
Common Stock paid in settlement thereof. After an Incentive Award is earned and
settled in shares, a Participant will have all the rights of a stockholder with
respect to such shares, including the right to receive dividends and vote the
shares.















-27-

--------------------------------------------------------------------------------



ARTICLE XI
ADJUSTMENT UPON CHANGE IN COMMON STOCK

        The maximum number of shares that may be issued pursuant to Awards, the
terms of outstanding Awards, and the per individual limitations on the number of
shares of Common Stock that may be issued pursuant to for which Awards shall be
adjusted as the Board shall determine to be equitably required in the event that
(i) the Company (a) effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or (b) engages in a transaction
described under Section 424 of the Code or (ii) there occurs any other event
which, in the judgment of the Board, necessitates such action. In addition, the
Committee may make such other adjustments to the terms of any Awards to the
extent equitable and necessary to prevent an enlargement or dilution of the
Participant’s rights thereunder as a result of any such event or similar
transaction. Any determination made under this Article XI by the Board shall be
final and conclusive.

        The issuance by the Company of stock of any class, or securities
convertible into stock of any class, for cash or property, or for labor or
services, either upon direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of stock or obligations of the Company
convertible into such stock or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the maximum number
of shares that may be issued pursuant to Awards may be granted, the per
individual limitations on the number of shares that may be issued pursuant to
Awards, or the terms of outstanding Awards.

        The Committee may grant Awards in substitution for performance shares,
incentive awards, stock awards, stock options, stock appreciation rights, or
similar awards held by an individual who becomes an employee of the Company or
an Affiliate in connection with a transaction described in the first paragraph
of this Article XI. Notwithstanding any provision of the Plan (other than the
limitation of Section 5.02), the terms of such substituted Awards shall be as
the Committee, in its discretion, determines is appropriate.









-28-

--------------------------------------------------------------------------------



ARTICLE XII
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES


12.01.    COMPLIANCE

        No Option or SAR shall be exercisable, no shares of Common Stock shall
be issued, no certificates for shares of Common Stock shall be delivered, and no
payment shall be made under this Plan except in compliance with all applicable
federal and state laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement to which the Company is a
party, and the rules of all domestic stock exchanges on which the Company’s
shares may be listed. The Company shall have the right to rely on an opinion of
its counsel as to such compliance. Any stock certificate evidencing shares of
Common Stock issued pursuant to an Award may bear such legends and statements as
the Committee may deem advisable to assure compliance with federal and state
laws and regulations. No Option or SAR shall be exercisable, no Stock Award or
Performance Share shall be granted, no shares of Common Stock shall be issued,
no certificate for shares of Common Stock shall be delivered, and no payment
shall be made under this Plan until the Company has obtained such consent or
approval as the Committee may deem advisable from regulatory bodies having
jurisdiction over such matters.


12.02.    POSTPONEMENT OF EXERCISE OR PAYMENT

        The Committee may postpone any grant, exercise, vesting or payment of an
Award for such time as the Committee in its sole discretion may deem necessary
in order to permit the Company (i) to effect, amend or maintain any necessary
registration of the Plan or the shares of Common Stock issuable pursuant to the
Award under the securities laws; (ii) to permit any action to be taken in order
to (A) list such shares of Common Stock or other shares of stock of the Company
on a stock exchange if shares of Common Stock or other shares of stock of the
Company are not then listed on such exchange or (B) comply with restrictions or
regulations incident to the maintenance of a public market for its shares of
Common Stock or other shares of stock of the Company, including any rules or
regulations of any stock exchange on which the shares of Common Stock or other
shares of stock of the Company are listed; (iii) to determine that such shares
of Common Stock in the Plan are exempt from such registration or that no action
of the kind referred to in (ii)(B) above needs to be taken; (iv) to comply with
any other applicable law, including without limitation, securities laws; (v)
during any such time the Company or any Affiliate is prohibited from doing any
of such acts under applicable law, including without limitation, during the
course of an investigation of the Company or any Affiliate, or under any
contract, loan agreement or covenant or other agreement to which the Company or
any Affiliate is a party or (vi) to otherwise comply with any prohibition on
such acts or payments during any applicable blackout period; and the Company
shall not be obligated by virtue of any terms and conditions of any Agreement or
any provision of the Plan to recognize the grant, exercise, vesting or payment
of an Award or to grant, sell or issue shares of Common Stock or make any such
payments in violation of the securities laws or the laws of any government
having jurisdiction thereof or any of the provisions hereof. Any such
postponement shall not extend the term of the Award and neither the Company nor
its directors and officers nor the Committee shall have any obligation or
liability to any Participant or to any other person with


-29-

--------------------------------------------------------------------------------


respect to shares of Common Stock or payments as to which the Award shall lapse
because of such postponement.


12.03.    FORFEITURE OF PAYMENT

        A Participant shall be required to forfeit any and all rights under
Awards or to reimburse the Company for any payment under any Award (with
interest as necessary to avoid imputed interest or original issue discount under
the Code or as otherwise required by applicable law) to the extent applicable
law requires such forfeiture or reimbursement.





















-30-

--------------------------------------------------------------------------------



ARTICLE XIII
GENERAL PROVISIONS


13.01.    EFFECT ON EMPLOYMENT AND SERVICE

        Neither the adoption of this Plan, its operation, nor any documents
describing or referring to this Plan (or any part thereof), shall confer upon
any individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.


13.02.    UNFUNDED PLAN

        This Plan, insofar as it provides for Awards, shall be unfunded, and the
Company shall not be required to segregate any assets that may at any time be
represented by Awards under this Plan. Any liability of the Company to any
person with respect to any Award under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.


13.03.    RULES OF CONSTRUCTION

        Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.


13.04.    TAX WITHHOLDING AND REPORTING

        Unless an Agreement provides otherwise, each Participant shall be
responsible for satisfying in cash or cash equivalent acceptable to the
Committee any income and employment (including without limitation Social
Security and Medicare) tax withholding obligations attributable to participation
in the Plan and the grant, exercise, vesting or payment of Awards granted
thereunder. In accordance with procedures that the Committee establishes, the
Committee, to the extent applicable law permits, may allow a Participant to pay
such amounts (i) in cash, (ii) by certified check, (iii) by tendering shares of
Common Stock (which, if acquired from the Company, have been held by the
Participant for at least six months) and which do not exceed the Company’s
minimum statutory withholding obligation, (iv) by a broker-assisted cashless
exercise or (v) by any combination of the aforementioned methods of payment. The
Company shall comply with all such reporting and other requirements relating to
the administration of this Plan and the grant, exercise, vesting or payment of
any Award hereunder as applicable law requires.


13.05.    RESERVATION OF SHARES

        The Company, during the term of this Plan, shall at all times reserve
and keep available such number of shares of Common Stock as shall be sufficient
to satisfy the requirements of the


-31-

--------------------------------------------------------------------------------


Plan. Additionally, the Company, during the term of this Plan, shall use its
best efforts to seek to obtain from appropriate regulatory agencies any
requisite authorizations needed in order to issue and to sell such number of
shares of Common Stock as shall be sufficient to satisfy the requirements of the
Plan. However, the inability of the Company to obtain from any such regulatory
agency the requisite authorizations the Company’s counsel deems to be necessary
for the lawful issuance and sale of any shares of Common Stock hereunder, or the
inability of the Company to confirm to its satisfaction that any issuance and
sale of any shares of Common Stock hereunder will meet applicable legal
requirements, shall relieve the Company of any liability in respect to the
failure to issue or to sell such shares of Common Stock as to which such
requisite authority shall not have been obtained.


13.06.    GOVERNING LAW

        This Plan and all Awards granted hereunder shall be governed by the laws
of the Commonwealth of Virginia, except to the extent federal law applies.


13.07.    OTHER ACTIONS

        Nothing in the Plan shall be construed to limit the authority of the
Company to exercise its corporate rights and powers, including, by way of
illustration and not by way of limitation, the right to grant options, stock
appreciation rights, stock awards, incentive awards or performance shares for
proper corporate purposes otherwise than under the Plan to any employee or to
any other person, firm, corporation, association or other entity, or to grant
options, stock appreciation rights, stock awards, incentive awards or
performance shares to, or assume such awards of any person in connection with,
the acquisition, purchase, lease, merger, consolidation, reorganization or
otherwise, of all or any part of the business and assets of any person, firm,
corporation, association or other entity.


13.08.    OTHER CONDITIONS

        The Committee, in its discretion, may, as a condition to the grant,
exercise, payment or settlement of an Award, require the Participant on or
before the date of grant, exercise, payment or settlement of the Award to enter
into (i) a covenant not to compete (including a confidentiality,
non-solicitation, non-competition or other similar agreement) with the Company
or any Affiliate, which may become effective on the date of termination of
employment or service of the Participant with the Company or any Affiliate or
any other date the Committee may specify and shall contain such terms and
conditions as the Committee shall otherwise specify, (ii) an agreement to cancel
any other employment agreement, service agreement, fringe benefit or
compensation arrangement in effect between the Company or any Subsidiary and
such Participant and/or (iii) a shareholders’ agreement with respect to shares
of Common Stock to be issued pursuant to the Award. If the Participant shall
fail to enter into any such agreement at the Committee’s request, then no Award
shall be granted, exercised, paid or settled and the number of shares of Common
Stock that would have been subject to such Award, if any, shall be added to the
remaining shares of Common Stock available under the Plan.


-32-

--------------------------------------------------------------------------------



13.09.    FORFEITURE PROVISIONS

        Notwithstanding any other provisions of the Plan or any Agreement, all
rights to any Award that a Participant has will be immediately discontinued and
forfeited, and the Company shall not have any further obligation hereunder to
the Participant with respect to any Award and the Award will not be exercisable
(whether or not previously exercisable) or become vested or payable on and after
the time the Participant is discharged from employment or service with the
Company or any Affiliate for Cause.






















-33-

--------------------------------------------------------------------------------



ARTICLE XIV
AMENDMENT

        The Board may amend or terminate this Plan at any time; provided,
however, that no amendment may adversely impair the rights of a Participant with
respect to outstanding Awards without the Participant’s consent. In addition, an
amendment will be contingent on approval of the Company’s stockholders, to the
extent required by law or by the rules of any stock exchange on which the
Company’s securities are traded or if the amendment would (i) increase the
benefits accruing to Participants under the Plan, including without limitation,
any amendment to the Plan or any Agreement to permit a repricing or a decrease
in the exercise price of any outstanding Options, (ii) increase the aggregate
number of shares of Common Stock that may be issued under the Plan, (iii) modify
the requirements as to eligibility for participation in the Plan or, (iv) after
the transition period prescribed by the regulations under Code Section 162(m),
change the performance objectives set forth in Sections 8.03, 9.02 or 10.02.


















-34-

--------------------------------------------------------------------------------



ARTICLE XV
DURATION OF PLAN

        No Award may be granted under this Plan after December 14, 2014. Awards
granted before that date shall remain valid in accordance with their terms.





















-35-

--------------------------------------------------------------------------------



ARTICLE XVI
EFFECTIVE DATE OF PLAN

        Awards may be granted under this Plan upon its adoption by the Board;
provided that, this Plan shall not be effective unless approved by unanimous
consent of the Company’s stockholders or by a majority of the votes cast by the
Company’s stockholders, voting either in person or by proxy, at a duly held
stockholders’ meeting at which a stockholder quorum is present, before December
14, 2004.





















-36-

--------------------------------------------------------------------------------